           Case 2:20-cv-01058-SMV Document 7 Filed 10/29/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

ROBERT CHARLES FISHER,

        Plaintiff,

v.                                                                       No. 20-cv-1058 SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

        Defendant.

          ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS
                   AND DIRECTING SERVICE OF PROCESS

        THIS MATTER is before the Court on Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs (Long Form) [Doc. 2], filed on October 14, 2021. Plaintiff

requests leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. The Court, being fully

advised in the premises, FINDS that the Application is well-taken and should be GRANTED.

        IT THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Application [Doc. 2] be GRANTED. Plaintiff may proceed in this action without payment of a

filing fee, costs, or security therefor.

        IT IS FURTHER ORDERED that the United States Marshal Service serve the summons

and complaint on the United States Attorney, the Attorney General, and the Office of the General

Counsel of the Social Security Administration.

        IT IS SO ORDERED.

                                                   ____________________________________
                                                   STEPHAN M. VIDMAR
                                                   United States Magistrate Judge
